315 S.W.3d 437 (2010)
Robert E. VAUGHN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71015.
Missouri Court of Appeals, Western District.
July 27, 2010.
Matthew Ward, Esq., Columbia, MO, for appellant.
Chris Koster, Attorney General, Shaun J. Mackelprang, Esq., Jefferson City, MO, for respondent.
BEFORE DIVISION ONE: KAREN KING MITCHELL, P.J., LISA WHITE HARDWICK, C.J. and CYNTHIA L. MARTIN, J.
Prior report: 256 S.W.3d 150.

ORDER
PER CURIAM.
Robert Vaughn appeals the denial of his Rule 29.15 motion following an evidentiary hearing. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the circuit court's judgment denying post-conviction relief.
AFFIRMED. Rule 84.16(b).